The opinion of the court was delivered by
Benner, J.
This suit arises under the same ordinance of the police jury of Lincoln parish which was recently considered by us in the case of the State vs. Harper, 42 An.
In our decision of that case, we stated the substance of the ordinance, which need not now be repeated. That case involved a criminal prosecution for violation of the ordinance, while this is a suit for the recovery of a fine or penalty for a like violation.
We held that the ordinance transcended the power delegated by the Legislature to the police jury, and was, therefore, illegal.
All the reasons assigned for quashing the criminal prosecution apply with equal force to fines and penalties imposed by the ordinance involved in this suit. The police jury had no more power to impose fines for violation of an illegal ordinance than to inflict criminal penalties for a like violation.
The judge a gao.rightly construed our opinion as declaring the ordinance to be ultra vires and illegal.
Judgment affirmed.